Case 4:20-cv-10680-MFL-EAS ECF No. 28, PageID.537 Filed 03/22/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ELIAS ZEDAN,

      Plaintiff,                                Case No. 20-cv-10680
                                                Hon. Matthew F. Leitman
v.

SGL NO. 1 LIMITED,

     Defendant.
__________________________________________________________________/

                                JUDGMENT

      In accordance with the Order issued on this date, IT IS ORDERED AND

ADJUDGED that judgment is entered in favor of Defendant and against Plaintiff.

                                           KINIKIA ESSIX
                                           CLERK OF COURT

                                    By:    s/Holly A. Monda
                                           Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: March 22, 2021
Flint, Michigan




                                       1
